Title: To George Washington from Jonathan Trumbull, Sr., 4 July 1776
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir
Lebanon [Conn.] 4th July—A.D. 1776

The Retreat of the Northern Army and its present Situation have spread a general Alarm; by Intelligence from major General Schuyler received last Evening, I have reason to conclude that they are now at Crown-point and Ticonderoga, in a weak State, and under Necessity of an immediate Reinforcement to enable them to make a stand, & prevent the Enemy from passing the Lake and penetrating into the Country. The prevalence of the small pox among them is every way, unhappy; our people in general have not had that Distemper; Fear of the Infection operates strongly to prevent Soldiers from engageing in the Service, and the Battallions ordered to be raised in this Colony fill up slowly: are there no Measures may be taken to remove the Impediment[?] may not the Army be soon freed from that Infection? can the reinforcements be kept seperate from the infected? or may not a detachment be made from the Troops under your Command, and the Militia raising in the several Colonies and ordered to New-York of such Men as have had the small pox, to be replaced by the Troops raising for the Northern department. could any Expedient be fallen upon that would afford probable hopes that this Infection may be avoided, I believe our Battallions would soon join the northern Army; I shall omit Nothing in my power to expedite them.
The retreat of the Army from Canada exposes the Northern Frontiers of New York and New Hampshire to the Ravages of

the Indians, who will doubtless be spirited up to fall upon them; some of the Settlements on Onion River, I am informed, are breaking up, and removing, and the whole filled with the most disquieting Apprehensions. Some powder and Lead, Upon Application, has been supplied them from this Colony, but the Settlers there from their Infant State, and consequent poverty, are unable to devote themselves to the defence of the Frontiers, unless they should be enabled to hire Labourers to carry on the Business of their Farms in their Absence; I could therefore wish that your Excellency might think proper to recommend it to the continental Congress to order a Battallion to be raised and stationed there for the defence of those Settlements. It would, I trust, be immediately filled up with a hardy race of men in that Quarter, well adapted to repel The Attacks of the Savages, and ready to join and support the Northern Army upon Occasion, and at all Times may scour the woods and furnish Intelligence of the Enemys Motions.
If those Settlers are driven back, besides the Loss of their property, a much heavier Expence will fall upon some of the Colonies, for the support of their Families, than the Charges arising from the raising and maintaining a Battallion of Continental Troops, and we shall still have a Frontier to defend.
The Anxiety of the Friends and Relations of many, if not most of those Settlers, who emigrated from this Colony, and the Importance of the matter, will, I trust, be my sufficient Apology for wishing to engage your Influence with Congress to support the motion I judge advisable and shall make to have a Battallion raised out of and stationed on those Frontiers.
By a Letter from General Schuyler of the first Instant received last Evening I am advised that Generals Schuyler, Gates, and Arnold were to set out on Tuesday morning; I trust they are by this Time at the End of their Journey & hope their presence may have a happy Effect towards retrieving Affairs in that Quarter. I am, with great Truth and Regard Sir Your most Obedient Humble Servant

Jonth. Trumbull

